Title: From Alexander Hamilton to Oliver Wolcott, Junior, 18 March 1793
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



Treasury DepartmentMarch 18. 1793
Sir

The XXXIV Section of the Collection law provides that certain rates per Cent. shall be allowed for the Tares of Coffee Pepper and Sugar, other than loaf Sugar. Upon this provision, a doubt has existed whether the per centage ought not, in certain cases to be computed on the Cwt. or long hundred; or ought in all cases to be computed on the 100 lb or short hundred. The practice at different ports has on this point been and continues to be dissimilar. It is necessary to produce uniformity.
As the subject is not free from ambiguity I wished to avoid interposing a construction from the Treasury by some Legislative explanation. But none having taken place it becomes a duty to put an end to the Question & establish a general rule.
Let it therefore be made known to the officers, by a circular instruction that in time to come the per Centage is in all cases to be computed on the 100 pounds. In a doubtful case, this construction is preferred as most accommodating to the Merchant.
I believe at some ports the proviso at the end of the Section has been misconstrued. It seems to have been taken for granted that Invoices are to govern in all cases where desired by the Merchants. This is not a just interpretation. The option is mutual. And if there is reason to suppose the tares, as expressed in the Invoices, are excessive, the Officer may follow the specific rates, in respect to articles to which such rates are applied. An intimation on this point will not be improper.
With much consideration & esteem   I am Sir   Your Obed ser

Oliver Woolcott Esq

